129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert B. DEPUGH, Appellant,v.David Clemens, Appellee.
No. 97-1370.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 7, 1997.Filed:  Nov. 10, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robert B. DePugh appeals the District Court's1 order sanctioning him $1,515.07 pursuant to Federal Rule of Civil Procedure 11.  Upon review of the record and the parties' submissions on appeal, we find no abuse of discretion.  Accordingly, we affirm.  See 8th Cir.R. 47B. David Clemens's motion for damages and double costs under Federal Rule of Appellate Procedure 38 is granted.



1
 The Honorable Nannette K. Laughrey, United States District Judge for the Western District of Missouri